Exhibit COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands, except ratios) 12/31/08 12/31/07 12/31/06 12/31/05 12/31/04 Income before taxes $ 210,622 $ 210,631 $ 176,387 $ 162,859 $ 89,518 Interest expense 26,209 17,287 10,247 6,048 2,067 Capitalized interest 23,209 18,104 9,339 - - Earnings $ 236,831 $ 227,918 $ 186,634 $ 168,907 $ 91,585 Ratio of earnings to fixed charges 4.8 6.4 9.5 27.9 44.3 For purposes of this table, “earnings” consists of income before income taxes plus fixed charges and less capitalized interest.“Fixed charges” consists of interest expense and capitalized interest. 1
